NOTICE

       The text of this opinion can be corrected before the opinion is published in the
       Pacific Reporter. Readers are encouraged to bring typographical or other formal
       errors to the attention of the Clerk of the Appellate Courts:
                           303 K Street, Anchorage, Alaska 99501

                                    Fax: (907) 264-0878

                             E-mail: corrections @ akcourts.us



            IN THE COURT OF APPEALS OF THE STATE OF ALASKA


STATE OF ALASKA,
                                                     Court of Appeals No. A-11748
                            Appellant,              Trial Court No. 4BE-12-1225 CR

                     v.
                                                             O P I N I O N
WILLIAM QUICIQ PETE,

                            Appellee.                   No. 2454 — May 29, 2015


              Appeal from the Superior Court, Fourth Judicial District,
              Bethel, Charles W. Ray Jr., Judge.

              Appearances: Elizabeth T. Burke, Assistant Attorney
              General, Office of Special Prosecutions and Appeals,
              Anchorage, and Michael C. Geraghty, Attorney General,
              Juneau, for the Appellant. Sharon Barr, Assistant Public
              Defender, and Quinlan Steiner, Public Defender, Anchorage,
              for the Appellee.

              Before: Mannheimer, Chief Judge, and Allard and Kossler,
              Judges.

              Judge MANNHEIMER.


             The defendant, William Quiciq Pete, is alleged to have assaulted his
girlfriend. The State originally charged Pete with misdemeanor assault, but the State filed
amended charges of felony assault just a few days before Pete was scheduled to be tried
on the misdemeanor charge. The superior court later dismissed these felony charges on
the ground that the State’s charging decision was vindictive. The State appeals that
ruling.
              The record shows that the superior court committed two errors. One was an
error of substantive law, and the other was a procedural error.
              When the parties litigated the question of prosecutorial vindictiveness in the
superior court, their litigation focused on a legal issue: namely, which party bore the
burden of proof on the question of prosecutorial vindictiveness? Pete took the position
that the facts of his case raised a presumption of vindictiveness, and thus the State bore
the burden of affirmatively disproving vindictiveness. The State, on the other hand, took
the position that the facts of the case did not raise a presumption of vindictiveness, and
thus it was Pete’s burden to affirmatively prove that the charging decision was the product
of vindictiveness.
              The superior court agreed with Pete that the facts of this case gave rise to a
presumption of vindictiveness, and that the State therefore bore the burden of
affirmatively proving a lack of vindictiveness. As we explain in this opinion, the superior
court’s ruling on this issue was mistaken. The facts of this case do not give rise to a
presumption of vindictiveness, and thus it was Pete’s burden to affirmatively establish
actual vindictiveness.
              After issuing this mistaken ruling as to which party bore the burden of proof,
the superior court then committed a procedural error. In response to the court’s ruling
that the State bore the burden of proof on the question of prosecutorial vindictiveness, the
State asked the superior court to hold an evidentiary hearing so that the State could offer
evidence to rebut Pete’s assertion of vindictiveness. But the superior court refused to hold
an evidentiary hearing. The court reasoned that the State had already declined the
opportunity to present any evidence it might have on this issue.


                                           –2–                                         2454

                But as we have explained, the litigation up to that point had focused on the
question of which side bore the burden of proof. At the earlier hearing, both sides took
the position that they were not required to present any evidence because the other side
bore the burden of proof. And at the conclusion of that hearing, the superior court simply
took this burden-of-proof issue under advisement. The court did not warn the parties that
they should present their evidence at that hearing, in case the court later ruled against
them on the question of the burden of proof.
                Given this procedural posture, no matter which way the superior court ruled
on the question of the burden of proof, the court was obliged to offer the losing party an
opportunity to offer evidence in support of their position.
                In sum, we conclude that the facts of this case do not create a presumption
of prosecutorial vindictiveness, that Pete bears the burden of affirmatively proving actual
vindictiveness, and that Pete must now be given the opportunity to litigate this issue.


           A more detailed look at the underlying facts


                William Quiciq Pete allegedly assaulted his girlfriend in the village of Akiak
on November 27, 2012. Three days later, on November 30th, a local village public safety
officer filed a misdemeanor complaint against Pete, charging him with fourth-degree
assault.
                Pete was not arraigned on this complaint until January 4, 2013. At the
arraignment, the prosecutor informed Pete (and the district court) that the State intended
to take Pete’s case to the grand jury and seek an indictment for third-degree assault (a
felony), because Pete had two or more prior convictions for assault within the preceding
ten years. See AS 11.41.220(a)(5).




                                             –3–                                         2454

              However, the State did not immediately take Pete’s case to the grand jury,
so the district court held a trial call on the misdemeanor charge on March 5, 2013.
Neither the prosecutor nor the defense attorney who appeared at this trial call were the
attorneys assigned to Pete’s case.
              At this March 5th trial call, Pete’s fill-in public defender told the court that
Pete wanted the case set for trial, so the district court set Pete’s trial for the following
week. The fill-in prosecutor did not object.
              Two days later, on March 7th, the Bethel district attorney’s office filed a
felony information against Pete. The grand jury subsequently indicted Pete on one count
of second-degree assault (for strangling his girlfriend) and one count of third-degree
assault (for committing fourth-degree assault, but with two or more prior convictions).
              In mid-May, Pete moved to dismiss the indictment on the ground of
vindictive prosecution. He contended that the State brought the felony charges to retaliate
against him for asserting his right to trial. Pete further asserted that even if the prosecutor
had not subjectively intended to retaliate against him, the existing facts (that is, the
sequence of events we have just described) gave rise to a legal presumption of
prosecutorial vindictiveness.
              In opposition to Pete’s motion, the State contended that the existing facts did
not give rise to a presumption of vindictiveness, and that Pete had otherwise failed to
substantiate his allegation of vindictiveness.
              After the parties submitted their pleadings, the superior court held several
hearings on this matter. At a hearing on July 18th, the court and the parties discussed
whether an evidentiary hearing was necessary, but no decision was made. The parties
returned to court on July 26th to continue discussing whether an evidentiary hearing was
necessary. At that time, both the State and Pete told the court that no evidentiary hearing
was needed — but for quite different reasons. The State argued that no hearing was


                                             –4–                                         2454

necessary because the facts recited in Pete’s pleadings were insufficient to prove actual
vindictiveness or to raise a presumption of vindictiveness. Pete, on the other hand, argued
that no hearing was necessary because the existing facts already established a prima facie
case that the State had acted vindictively.
               The superior court issued its written decision about two months later. The
court ruled that the existing facts gave rise to a presumption of prosecutorial
vindictiveness because the State did not file the felony assault charges until after Pete
declared that he wished to go to trial on the misdemeanor charge. And based on this
presumption of vindictiveness, the court dismissed the felony charges because the State
had “offered no explanation for its actions other than a bald assertion of prosecutorial
discretion.”
               A few days later, the State sought reconsideration of this decision on two
grounds. First, the State argued that the superior court was mistaken as to whether the
facts of Pete’s case gave rise to a presumption of prosecutorial vindictiveness. But
second, the State pointed out that even if the superior court was right about the
presumption of vindictiveness, this presumption was rebuttable — and, thus, the State
should be given an opportunity to present evidence that its charging decision was not the
result of vindictiveness.
               In support of this second argument, the State submitted a nine-page affidavit
from the prosecutor assigned to Pete’s case. This affidavit gave a detailed chronology of
Pete’s case: it explained that the State was considering felony charges early in the case,
and it offered an explanation as to why the State did not take the felony charges to the
grand jury until March. In other words, the affidavit was basically an offer of proof
regarding the evidence that the State would present at an evidentiary hearing on the
question of vindictiveness.




                                              –5–                                      2454

             The superior court denied the State’s motion for reconsideration in a one-
page order. The court’s order did not address the State’s argument that the court was
mistaken as to whether the facts of Pete’s case gave rise to a presumption of prosecutorial
vindictiveness. Instead, the court’s order was entirely addressed to the State’s second
argument: that the State should now be given an opportunity to rebut the presumption of
vindictiveness.
             On this question, the superior court noted that, at the July 18th hearing, the
State’s attorney had told the court that no evidentiary hearing was required. Based on this
fact, the superior court declared that the State had already been “[g]iven the opportunity
to present evidence to the court ... on Pete’s motion”, and that “the State declined [this
opportunity]”. The superior court therefore concluded that it was “inappropriate” for the
State to now “attempt to present evidence in rebuttal of the [court’s] finding of
[prosecutorial vindictiveness]”.


        The facts of this case do not give rise to a presumption of prosecutorial
        vindictiveness


             The government violates a defendant’s rights under the due process clause
if the government makes or alters a charging decision for the purpose of vindictively
punishing the defendant for exercising a legally protected right. 1
             In Alaska, the leading case on the issue of vindictive prosecution is Atchak
v. State, 640 P.2d 135 (Alaska App. 1981). Under Atchak, a defendant can litigate a claim
of prosecutorial vindictiveness in two different ways. First, the defendant can establish
actual vindictiveness by presenting direct evidence that the charging decision was




    1
        Blackledge v. Perry, 417 U.S. 21, 94 S. Ct. 2098, 40 L. Ed. 2d 628 (1974).

                                           –6–                                        2454

purposely made to punish the defendant for exercising legal rights. If the defendant
proves actual vindictiveness, then the vindictive charging decision must be reversed. 2
              Alternatively, the defendant can establish “apparent” vindictiveness by
proving facts that give rise to a “realistic likelihood of vindictiveness”. This likelihood
of vindictiveness gives rise to a presumption that the government’s charging decision was
vindictive, and the defendant is entitled to relief unless the government affirmatively
rebuts this presumption with evidence establishing a non-vindictive explanation for the
charging decision. 3
              But this Court held in Dyer v. State, 666 P.2d 438 (Alaska App. 1983), that
no presumption of vindictiveness attaches to the government’s pre-indictment decision
to charge a defendant with more serious crimes.
              In Dyer, the State initially charged the defendant with assault with a
dangerous weapon (under the pre-1980 criminal code), and then requested that Dyer
waive grand jury indictment. 4 After Dyer refused to waive his right to indictment, the
State presented Dyer’s case to the grand jury and secured an indictment for the more
serious felony of shooting with intent to kill, wound, or maim. 5
              Dyer asked the superior court to dismiss this greater charge, claiming that
the State had increased the charge for the purpose of retaliating against him for asserting




    2
      Atchak, 640 P.2d at 143; see also United States v. Goodwin, 457 U.S. 368, 380 n. 12;
102 S. Ct. 2485, 2492 n. 12; 73 L. Ed. 2d 74 (1982).
    3
      Atchak, 640 P.2d at 144-45; see also United States v. Goodwin, 457 U.S. 368, 375-76;
102 S. Ct. 2485, 2490; 73 L. Ed. 2d 74 (1982).
    4
        Dyer, 666 P.2d at 441-42.
    5
        Id. at 442.

                                           –7–                                        2454

his right to grand jury indictment. 6 The superior court refused to dismiss the greater
charge, and, on appeal, this Court affirmed the superior court’s decision.
                Relying on the United States Supreme Court’s discussion of this same issue
in United States v. Goodwin, 7 this Court explained in Dyer that the doctrine of presumed
vindictiveness

                [should] not apply ... [when] evaluating a ... pretrial charge
                increase after a defendant’s demand for a jury trial. The
                prosecutor should remain free before trial to exercise the
                broad discretion entrusted to him ... . [The prosecutor’s]
                initial [charging] decision should not freeze future conduct.
                Moreover, there are certain advantages in avoiding a rule that
                would compel prosecutors to attempt to place every
                conceivable charge against an individual on the public record
                from the outset.

Dyer, 666 P.2d at 442-43. Based on these principles, this Court held in Dyer that an
increase in the charges against a defendant does not give rise to a presumption of
vindictiveness “when the change in the charges is made prior to, or at the time of, the
initial indictment.” Id. at 443.
                A few years later, in Norbert v. State, 718 P.2d 160 (Alaska App. 1986), this
Court again rejected a claim of vindictive prosecution in a case where the State indicted
the defendant on felony charges after the defendant had asserted “his right to a jury trial
on misdemeanor offenses.” Id. at 162. We repeated what we said in Dyer — that there
was “no reason to apply a presumption [that] vindictive prosecution has taken place when
charges are increased prior to, or at the time of, the original indictment.” Ibid, quoting
Dyer, 666 P.2d at 443.


    6
        Ibid.
    7
        457 U.S. 368, 102 S. Ct. 2485, 73 L. Ed. 2d 74 (1982).

                                             –8–                                        2454

              In Pete’s case, the superior court acted contrary to our holdings in Dyer and
Norbert when the court ruled that the facts of Pete’s case gave rise to a presumption of
prosecutorial vindictiveness.
              As we have explained, Pete was initially charged with misdemeanor assault
in a complaint filed by the local village public safety officer. But at Pete’s arraignment
in the district court, the prosecutor informed Pete that the State intended to take his case
to the grand jury and seek an indictment for felony assault.
              The State did not immediately take Pete’s case to grand jury, and so, two
months later, the district court held a trial call on the pending misdemeanor assault charge.
At this trial call, Pete’s attorney declared that he was ready for trial. But two days after
this trial call, the district attorney’s office filed a felony information against Pete, and the
grand jury subsequently indicted Pete on two counts of felony assault.
              Given these facts, Pete’s case is governed by Dyer and Norbert: the State
increased the charges against Pete before the initial indictment was issued — and, under
Alaska law, a pre-indictment increase in charges does not give rise to a presumption of
vindictiveness.
              In its decision, the superior court reasoned that a presumption of
vindictiveness was warranted because the State initiated the felony charges after Pete
announced that he was ready for trial on the misdemeanor charge. But this is exactly the
situation that was presented in Norbert, where we held that no presumption of
vindictiveness arose from the filing of felony charges even after the defendant asserted
his right to jury trial on pending misdemeanor charges. 718 P.2d at 162.
              For this reason, the superior court was wrong when it declared that the facts
of Pete’s case gave rise to a presumption of prosecutorial vindictiveness. We reverse the
superior court’s ruling on this issue.




                                             –9–                                          2454

       The superior court’s procedural error, and why we must remand this case
       to the superior court for further proceedings on Pete’s prosecutorial
       vindictiveness claim


                As we have explained, the superior court held several hearings on Pete’s
prosecutorial vindictiveness claim. At two of these hearings, the court and the parties
discussed whether it was necessary for the court to hold an evidentiary hearing to resolve
Pete’s claim.
                Both the State and Pete told the superior court that they did not intend to
present any evidence — but for quite different reasons. The State’s attorney told the court
that the State did not need to present any evidence because the facts recited in Pete’s
pleadings were insufficient to prove actual vindictiveness or to raise a presumption of
vindictiveness. Pete’s attorney, on the other hand, argued that Pete did not need to
present any evidence because the existing facts already established a prima facie case that
the State had acted vindictively.
                The superior court issued its written decision some two months later. As we
have already described, the court mistakenly ruled that the existing facts gave rise to a
presumption of prosecutorial vindictiveness. The court then declared that the felony
charges should be dismissed because the State had “offered no explanation” for pursuing
the felony charges “other than a bald assertion of prosecutorial discretion.”
                A few days later, the State asked the superior court to reconsider its decision.
In its motion for reconsideration, the State pointed out that even if the superior court was
right about the presumption of vindictiveness, this presumption was rebuttable — and,
thus, the State should be given an opportunity to present evidence that its charging
decision was not the result of vindictiveness.
                The superior court denied the State’s motion for reconsideration because,
at the earlier hearing, the State’s attorney had told the court that the State did not intend


                                              – 10 –                                      2454

to present any evidence. Based on this fact, the superior court declared that the State had
already been “[g]iven the opportunity to present evidence to the court”, and that “the State
[had] declined [this opportunity]”, thus making it “inappropriate” for the State to now
present evidence on the question of prosecutorial vindictiveness.
              This ruling — that the State was procedurally barred from introducing
evidence on the question of prosecutorial vindictiveness — was error.
              The litigation up to that point had focused on the question of which party
bore the burden of going forward with evidence. Both sides took the position that they
were not required to present any evidence because the other side bore the burden of going
forward. After hearing the parties’ arguments, the superior court simply took this matter
under advisement. The court did not warn the parties that they should present their
evidence anyway, in case the court later ruled against them on the question of who bore
the burden of proof.
              Given this procedural posture, no matter which way the superior court ruled
on the question of who bore the burden, the court was obliged to offer the losing party a
chance to present evidence.
              As it happens, the superior court mistakenly ruled that the facts gave rise to
a presumption of vindictiveness that ran against the State. But even if the superior court
had correctly decided this question — i.e., even if the court had ruled that there was no
presumption of vindictiveness, and that Pete bore the burden of affirmatively establishing
actual prosecutorial vindictiveness — the same obligation of procedural fairness would
have required the court to give Pete an opportunity to offer any case-specific evidence he
might have to support his assertion of actual vindictiveness.
              For this reason, we can not simply reverse the superior court’s decision and
reinstate the felony charges against Pete. Now that we have clarified that there is no
presumption of vindictiveness in this case, and that Pete bears the burden of affirmatively


                                           – 11 –                                      2454

proving actual prosecutorial vindictiveness, Pete must be given an opportunity to litigate
this issue if he has evidence to support his position.


       Conclusion


              We REVERSE the superior court’s ruling that the facts of Pete’s case give
rise to a presumption of prosecutorial vindictiveness. The facts of Pete’s case do not give
rise to a presumption of vindictiveness, and Pete therefore bears the burden of proving
actual vindictiveness.
              To allow Pete an opportunity to meet this burden of proof, we REMAND
Pete’s case to the superior court so that Pete can litigate the question of actual
vindictiveness. If Pete offers evidence which, if believed, would be sufficient to establish
actual prosecutorial vindictiveness, then the superior court should hold an evidentiary
hearing to resolve Pete’s claim.
              We do not retain jurisdiction over this case.




                                           – 12 –                                      2454